In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from two orders of the Supreme Court, Kings County, dated July 31, 1975 and September 24, 1975, respectively, each of which denied their single motion to vacate the dismissal of their complaint and to restore the action to the calendar for trial. Orders reversed, in the interests of justice, without costs or disbursements, and motion granted. Under the circumstances of this case, the denial of the motion to vacate the dismissal of the complaint was an improvident exercise of discretion. Hopkins, Acting P. J., Latham, Cohalan, Christ and Shapiro, JJ., concur.